FOR IMMEDIATE RELEASE SunPower Contacts: Bob Okunski 408-240-5447 Bob.okunski@sunpowercorp.com Helen Kendrick 408-240-5585 hkendrick@sunpowercorp.com SunPower Announces Impact of Recent Foreign Exchange Rate Volatility Fourth Quarter 2008 and Fiscal Year 2009 Guidance Adjusted SAN JOSE, Calif., November 4, 2008 – SunPower Corporation (NASDAQ: SPWRA, SPWRB) today announced that substantial strengthening of the U.S. dollar relative to the Euro during the fourth quarter is expected to reduce earnings growth in the current quarter and fiscal year 2009. SunPower has historically operated under a hedging policy to minimize its exposure to changes in the foreign exchange rate between the U.S. dollar and other currencies. In connection with its global tax planning the company recently changed the functional currency of certain European subsidiaries from dollars to Euros,resulting in greater exposure to changes in the value of the Euro.Implementation of this tax strategy had, and will continue to have, the ancillaryeffect of limiting SunPower’s ability to hedge certain Euro-denominated revenue.As a result of the U.S. dollar’s recent substantial appreciation relative to the Euro, the company became under-hedged during the fourth quarter of 2008 and for the fiscal year 2009.SunPower believes that it has adjusted its hedging positions to limit its net income exposure to currency fluctuations and believes that it will be hedged for 80 to 90 percent of Euro-denominated net income in the fourth quarter of 2008 and more than 50 percent for the first three quarters of The aggregate foreign exchange impact on fourth quarter results is expected to be approximately $17 million on revenue, $15 million on GAAP and non-GAAP gross profit and $0.15 on non-GAAP net income per share.For the fiscal year 2009 the company anticipates the impact to be approximately $50 million in revenue and $0.50 on non-GAAP net income per share. These adjustments reflect only the impact of exceptional foreign exchange fluctuations. Excluding these adjustments, SunPower’s previously announced guidance for the fourth quarter of 2008 and fiscal year 2009 remains unchanged.The company expects the foreign exchange impact to be weighted significantly toward its Components business segment. SunPower expects fourth quarter 2008 total revenue of $388 million to $418 million, company non-GAAP gross margin of 25 percent to 26 percent and non-GAAP diluted net income per share of $0.58 to $0.65.1For 2009, the company expects total revenue of $2.0 billion to $2.1 billion and non-GAAP diluted net income per share of at least $3.00.2 About SunPower Corporation SunPower Corporation (Nasdaq: SPWRA, SPWRB) designs, manufactures and delivers high-performance solar electric systems worldwide for residential, commercial and utility-scale power plant customers. SunPower high-efficiency solar cells and solar panels generate up to 50 percent more power than conventional solar technologies and have a uniquely attractive, all-black appearance. With headquarters in San Jose, Calif., SunPower has offices in North America, Europe, Australia, and Asia.For more information, visit www.sunpowercorp.com. 1 For the fourth quarter of 2008, SunPower expects the following total company GAAP results: revenue of $388 million to $418 million, gross margin of 24 percent to 25 percent and diluted net income per share of $0.24 to 2 For the fiscal year 2009, SunPower expects the following total company GAAP results: revenue of $2.0 billion to $2.1 billion and diluted net income per share of at least $1.68. Forward-Looking Statement This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities
